DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
17/317,530

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims are 1, 6, 11, and 16 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 4, 7, and 10 of U.S. Patent No. 11,101,916 (hereinafter Patent’916). Although the conflicting claims are not identical, they are not patentably distinct from each other because some of the limitations in the instant application claims 1, 6, 11, and 16 have been eliminated from patent claims 1, 4, 7, and 10 as seen in the bold and italic in the tables below. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Instant application claim 1:                             Patent’916 claim 1:
A message sending method, comprising:
A message sending method, the method comprising: 

generating a scrambling code according to a scrambling code initialization seed, wherein the scrambling code initialization seed meets the following expression:

generating a scrambling code according to a scrambling code initialization seed, wherein the scrambling code initialization seed meets the following expression:
Cinit=R ● 2a7+P ● (nƒ modk +1) ● 2b7 

cinit = P ● (nƒ mod8 +1)3 ● 2α3 + NIDcell
where Cint is the scrambling code initialization seed, R is a function of nNTI, a7 is a non-negative integer, P is a function of a cell identity, nƒ is the a frame number of a message, k is a prime number, and b7 is a non-negative integer; 

where cinit is the scrambling code initialization seed, P is a function of the cell identity, n.sub.f is a radio frame number of a system message, a.sub.3 is a non-negative integer, and NIDcell is the cell identity; 
scrambling the message according to the scrambling code to render a scrambled message; and 

scrambling the system message according to the scrambling code to render a scrambled system message; and 
sending the scrambled message to a terminal on a physical downlink shared channel.
sending the scrambled system message to a terminal on a physical broadcast channel.


Instant application claim 6:                             Patent’916 claim 4:
A message receiving method, the method comprising:

A message receiving method, the method comprising: 

generating a scrambling code according to a scrambling code initialization seed, wherein the scrambling code initialization seed meets the following expression:

generating a scrambling code according to a scrambling code initialization seed, wherein the scrambling code initialization seed meets the following expression:

Cinit=R ● 2a7+P ● (nƒ modk +1) ● 2b7 

Cinit = P ● (nƒmod 8+1)3 ● 2a3 + NIDcell
where Cint is the scrambling code initialization seed, R is a function of nNTI, a7 is a non-negative integer, P is a function of a cell identity, nƒ is the a frame number of a message, k is a prime number, and b7 is a non-negative integer; 

wherein Cinit is the scrambling code initialization seed, P is a function of the cell identity, nƒ is a radio frame number of a system message, a3 is a non-negative integer, and NIDcell is the cell identity; 

receiving a scrambled message on a physical downlink shared channel; and 

receiving a scrambled system message on a physical broadcast channel; and 


descrambling the scrambled message according to the scrambling code for acquiring the message.

descrambling the received scrambled system message according to the scrambling code for acquiring the system message.



Instant application claim 11:                             Patent’916 claim 7:
A network side device, comprising: 

A network side device, comprising:

at least one processor, and 

a transceiver, a processor, and
a non-transitory computer-readable medium storing computer-executable instructions that, when executed by the at least one processor, facilitate the network side device carrying out a method comprising:

a non-transitory computer-readable medium including computer-executable instructions that, when executed by the processor, facilitate the network side device to: 


generating a scrambling code according to a scrambling code initialization seed, wherein the scrambling code initialization seed meets the following expression: 

generate a scrambling code according to a scrambling code initialization seed, wherein the scrambling code initialization seed meets the following expression:

Cinit = R ● 2a7 + P ● (nƒ modk +1) ● 2b7 
Cinit = P ● (nƒ mod 8+1)3 ● 2a3 + NIDcell
where Cinit is the scrambling code initialization seed, R is a function of nRNTI, a7 is a non-negative integer, P is a function of a cell identity, nf  is the a frame number of a message, k is a prime number, and b7 is a non-negative integer; 

wherein Cinit is the scrambling code initialization seed, P is a function of the cell identity, nƒ is a radio frame number of a system message, a3 is a non-negative integer, and NIDcell is the cell identity;  


scrambling the message according to the scrambling code; and 

scramble the system message according to the scrambling code to render a scrambled system message; and 

sending the scrambled message to a terminal on a physical downlink shared channel.

send, by the transceiver cooperatively operating with the processor, the scrambled system message to a terminal on a physical broadcast channel.




Instant application claim 16:                             Patent’916 claim 10:
A communication device, comprising: 
A communication device, comprising: 

at least one processor, and 
a transceiver, a processor, and 


a non-transitory computer-readable medium storing computer-executable instructions that, when executed by the at least one processor, facilitate the communication device carrying out a method comprising:

a non-transitory computer-readable medium including computer-executable instructions that, when executed by the processor, facilitate the communication device to 

generating a scrambling code according to a scrambling code initialization seed, wherein the scrambling code initialization seed meets the following expression:

generate a scrambling code according to a scrambling code initialization seed, wherein the scrambling code initialization seed meets the following expression:
Cinit = R ● 2a7 + P ● (nƒ modk +1) ● 2b7 
Cinit = P ● (nƒmod8+1)3 ● 2a3 + NIDcell

where Cinit is the scrambling code initialization seed, R is a function of nRNTI, a7 is a non-negative integer, P is a function of a cell identity, nf  is the a frame number of a message, k is a prime number, and b7 is a non-negative integer; 

wherein Cinit is the scrambling code initialization seed, P is a function of the cell identity, nƒ is a radio frame number of a system message, a3 is a non-negative integer, and NIDcell is the cell identity; 
receiving a scrambled message on a physical downlink shared channel; and
receive, by the transceiver cooperatively operating with the processor, a scrambled system message on a physical broadcast channel; and 

descrambling the scrambled message according to the scrambling code for acquiring the message.

descramble, according to the scrambling code, the scrambled system message received by the transceiver for acquiring the system message.




Allowable Subject Matter
Claims 2-5, 7-10, 12-15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Date: 10/05/2022




/PHIRIN SAM/Primary Examiner, Art Unit 2476